Appeal by defendant, as limited by his brief, from a sentence of the County Court, Nassau County, imposed October 23, 1978. By order of this court dated January 21, 1980, this matter was remitted to the County Court for further proceedings and, in the interim, the appeal has been held in abeyance (People v Napoli, 73 AD2d 953). The said proceedings have been completed. Sentence affirmed. It is suggested that the Commissioner of Correctional Services confine the defendant at the Fishkill Correctional Facility. Mollen, P.J., Lazer, Gibbons and Margett, JJ., concur.